IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Gary L. Kretchmar,                           :
                                Appellant    :
                                             :
      v.                                     :
                                             :
Pennsylvania Department of Corrections       :
and Douglas Russell                          :     No. 405 C.D. 2015


                                      ORDER


            NOW, December 28, 2015, having considered appellant’s application for

en banc reargument or panel reconsideration, the application is denied.




                                             DAN PELLEGRINI,
                                             President Judge